Citation Nr: 0617941	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for Hashimoto's Thyroiditis as a result of 
exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1969 to November 
1971.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that Hashimoto's Thyroiditis was caused by 
in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

The veteran's Hashimoto's Thyroiditis was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for Hashimoto's 
Thyroiditis.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in April 2001.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claim.  And in this letter, the RO 
provided notification to the veteran before adjudicating his 
claim in April 2002.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes that in the April 2001 letter the RO did not 
provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, despite the inadequate notice provided to the 
veteran on these two matters, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As will be discussed below, the veteran's claim 
will be denied.  As such, no disability rating or effective 
date will be assigned here.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the April 2001 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  In this matter, the RO obtained 
VA and service medical records relevant to this matter, and 
there does not appear to be any outstanding records that are 
relevant to this appeal.  Moreover, VA requested and received 
an analysis and opinion on this matter from the VA Chief 
Public Health and Environmental Hazards Officer.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for a 
thyroid disorder he developed after service.  Specifically, 
he contends that, as a result of his exposure to radioactive 
materials as an electrical repairman, he developed 
Hashimoto's Thyroiditis in the late 1990s, which culminated 
in the removal of his thyroid in June 2000.  For the reasons 
set forth below, the Board disagrees with the veteran's 
claim, and finds the RO's denial of the veteran's claim the 
proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  

The veteran cannot avail himself of this avenue of recovery.  
Hashimoto's Thyroiditis is not a listed disease under 38 
C.F.R. § 3.309(d), and he did not engage in a "radiation-
risk activity" as defined under 38 C.F.R. § 3.309(d).  He 
has merely claimed that he served in Germany in the early 
1970s using a Geiger counter.  This activity is not covered 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).    

The second avenue of recovery here is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  

The veteran cannot avail himself of this avenue of recovery 
either.  Though the record shows that he was exposed to 
ionizing radiation while in service, and though the code 
lists non-malignant thyroid nodular disease as a 
"radiogenic" disease, the VA Chief Public Health and 
Environmental Hazards Officer found the in-service exposure 
unrelated to the veteran's development of Hashimoto's 
Thyroiditis.  In short, she stated that there is a less than 
1% chance that benign thyroid nodular disease such as the 
veteran's could be caused by the X-ray and gamma dose the 
veteran was exposed to.  She then stated that it is unlikely 
that the veteran's non-malignant thyroid nodular disease, or 
Hashimoto's Thyroiditis, could be attributed to exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311.  

The Board notes the veteran's disagreement with this opinion, 
as expressed in the attachment to his August 2004 substantive 
appeal.  The Board reviewed the veteran's arguments, 
particularly his claim that a different type of radiation 
from the one addressed in the opinion caused his thyroid 
disorder.  But in determining whether his argument offsets 
the thrust of the VA opinion, the Board must find that the 
veteran is not a "credible source" as defined by VA 
regulations.  He is not certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology.  See 38 C.F.R. § 3.311(a)(3)(ii).  He 
is not therefore competent to contest the VA analysis and 
opinion here.  

Moreover, in evaluating the VA opinion vis a vis the 
veteran's argument, the Board notes that the VA analysis and 
opinion is based on a review of the crucial document at issue 
in this matter, the veteran's DD Form 1141 found in his 
service medical records.  This document provides the relevant 
information concerning the veteran's exposure to radiation 
while in service.  As the VA opinion is based on this 
document, and as the veteran has not submitted an opinion 
from a "credible source" which contests the information in 
the DD 1141 or in the VA opinion, the Board finds that the 
veteran's argument does not sufficiently counter the merits 
of the VA opinion finding the veteran's service and thyroid 
disorder unrelated.  

The third avenue of recovery here is establishing service 
connection directly under 38 C.F.R. § 3.303.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the 
veteran is not entitled to service connection as a result of 
exposure to ionizing radiation under 38 C.F.R. § 3.309 and 
3.311 does not preclude an evaluation as to whether the 
veteran is entitled to service connection under 38 C.F.R. § 
3.303.  In order to warrant service connection under this 
regulation, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Pond v. West, 12 Vet. App. at 341, 346 
(1999).

The veteran has presented competent medical evidence showing 
that he was diagnosed with Hashimoto's Thyroiditis in the 
late 1990s, and that soon thereafter he underwent removal of 
his thyroid in June 2000.  Thus, the medical evidence 
demonstrates current residuals of a thyroid disorder.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The first element of 
Pond is established here.  Pond, 12 Vet. App. at 346. 

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
there is no evidence of an in-service incurrence or 
aggravation of a thyroid disorder.  Service medical records 
are negative for any complaints, treatment or diagnoses 
related to the veteran's thyroid.  The veteran's separation 
reports of medical examination and history are negative for 
any problems associated with his thyroid.  Of the volumes of 
VA medical records in the claims file dated from the 1990s, 
the medical evidence indicates onset of a thyroid disorder in 
mid 1999, over 27 years after discharge from the veteran's 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 (1992) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  And the 
veteran did not claim service connection for his thyroid 
disorder until August 2000, over 28 years following service.  
The second element of Pond has not been established 
therefore.  Pond, 12 Vet. App. at 346. 

As to the third element of Pond, there is no medical evidence 
of record which attributes the veteran's thyroid disorder to 
his service.  Rather, the opinion from the VA Chief Public 
Health and Environmental Hazards Officer found service and  
the  thyroid disorder not related.  In this regard, the Board 
notes the veteran's contentions that his thyroid disorder is 
related to his service.  But as a layman, he is not competent 
to offer opinions on medical causation.  Moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the veteran's Hashimoto's Thyroiditis to any incident 
or incidents of service, the third element of Pond is not 
established either.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Hashimoto's Thyroiditis 
as a result of exposure to ionizing radiation is denied.    
 


____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


